In the

United States Court of Appeals
              For the Seventh Circuit

No. 09-1435

R ICK L. K NIGHT,
                                             Plaintiff-Appellant,
                               v.

O FFICER K ENNETH W ISEMAN and
O FFICER M ARK W IEDAU,

                                          Defendants-Appellees.


           Appeal from the United States District Court
                for the Southern District of Illinois.
          No. 07-CV-127—David R. Herndon, Chief Judge.



   A RGUED O CTOBER 29, 2009—D ECIDED D ECEMBER 22, 2009




  Before F LAUM, M ANION, and W OOD , Circuit Judges.
  F LAUM, Circuit Judge. Rick Knight, plaintiff-appellant,
appeals a grant of summary judgment in favor of
defendants-appellees Kenneth Wiseman and Mark Wiedau.
Knight is a prisoner at Vandalia Correctional Center in
Vandalia, Illinois, where Wiseman and Wiedau worked
as correctional officers. In a 42 U.S.C. § 1983 claim,
Knight alleged that the appellees violated his Eighth and
Fourteenth Amendment rights by requiring him to
2                                                No. 09-1435

work despite a prior shoulder injury and delaying
medical treatment following Knight’s subsequent
re-injury. The district court granted summary judgment
in favor of the officers, finding that the evidence in the
record did not create an issue of material fact regarding
whether the defendants acted with deliberate indiffer-
ence to plaintiff’s medical needs and that the defendants
were protected by qualified immunity.
    For the following reasons, we now affirm.


                      I. Background
  This case revolves around a repeat shoulder injury
Rick Knight sustained on February 16, 2005, while
serving a four-year sentence in the Illinois Department
of Corrections (“IDOC”).
  In July 2004, Knight had arthroscopic surgery to repair
a torn rotator cuff in his right shoulder. On December 8,
2004, Knight began serving his sentence at the Graham
Correctional Center. On January 27, 2005, IDOC trans-
ferred Knight to the Vandalia Correctional Center
(“Vandalia”). After several weeks in a segregation dormi-
tory at Vandalia, Knight was assigned to a work camp
adjacent to the prison. Inmates at the work camp live in
a different section of the facility and leave daily for super-
vised work detail.
  Vandalia Assignment Officers determine the eligibility
of inmates for work camp duty on the basis of several
factors, paying particular attention to an inmate’s
medical condition. To that end, individuals who bear a
No. 09-1435                                              3

work restriction issued by a licensed medical professional
cannot transfer to the camp. Eligible inmates at the camp
participate in a work gang where at least one correc-
tional officer supervises every eight inmates at all times.
These work gangs usually cut down tree branches and
pick up stray logs alongside highways.
  Prior to his February 16, 2005, injury, Knight did not
have any medical work restrictions. Upon his initial
arrival at Vandalia, he told the medical staff about his
shoulder surgery, explaining that his shoulder “popped
the other night and now hurts.” The prison’s medical
records appropriately reference the complaint. Knight
also stated that while he could use his right arm, he
had difficulty pulling himself up to the top bunk. Ac-
cordingly, he requested and received a bottom-bunk
permit with an eighteen-month duration from Dr. Vipin
K. Shah, the Facility Medical Director. Knight did not
request or receive a light-duty restriction, a gym restric-
tion, or a yard restriction while at Vandalia.
  When Knight arrived at the work camp, he immediately
told the officer making the transfer that he could not
do extremely heavy work. The officer, who is not a defen-
dant in this case, told Knight that he was going to the
work camp anyway. At the camp, Knight successfully
procured a transfer from a top bunk to a bottom bunk
after showing his segregation bunk pass and explaining
why he had it. Appellant performed work on several
dates prior to February 16, 2005, all of which involved
“general maintenance and clean-up,” the description
provided for the February 16 th detail. On the morning of
4                                               No. 09-1435

his very first assignment, Knight informed the officer at
the front desk that he had a shoulder injury and was not
supposed to do heavy lifting or throwing. The officer
replied, “[E]ither you go to work or you go to [segrega-
tion],” and Knight went to work. Officers Wiseman and
Wiedau were present but not within hearing range for
this conversation. Knight also testified that at some
unspecified point in time either Wiseman or Wiedau
made the same comment to him.
  In his deposition, Knight testified that on the first three
work details he would always try to pick lighter work and
use his left arm for heavy lifting. He did not incur any
injuries or experience any soreness in his shoulder
during these assignments. Indeed, prior to February 16,
2005, Knight filed no grievance stating that work detail
put him at risk of re-injury, made no request for laundry
duty, and sought no medical attention for his shoulder.
Knight testified that he “enjoyed” being on work detail
“because [he] got to leave the prison.”
  On the morning of February 16, 2005, Wiseman and
Wiedau took a group of inmates to do roadside mainte-
nance. They arrived at the site shortly after 8 a.m. Once the
gang began working, Wiseman realized that one of the
chainsaws was broken, returned to the van, and radioed
another officer to request a replacement. He then at-
tempted to fix the broken tool himself. Meanwhile,
Knight began the detail by doing light work. Defendants-
appellees demanded he do more and, after some verbal
prodding, Knight threw a log and felt his shoulder “rip.”
Knight immediately grabbed his arm and went to tell
No. 09-1435                                              5

Wiseman and Wiedau what had happened. Neither
officer saw the event, which Knight testified took place
at approximately 9 a.m. (Wiseman put the time at 8:15 a.m.
in his testimony). After Knight complained about being
in pain, Wiedau instructed him to go back to the ditch
and do whatever work he could with one arm. Knight
attempted to pick up branches and twigs but could not
do so because of the pain. He again complained to
Officer Wiedau. Together, the two approached Officer
Wiseman, who explained that he could not drive
Knight to the Health Care Unit (“HCU”), but that Knight
could ride back with the officer delivering the replace-
ment chainsaw.
  Notably, at some point during the morning, Knight
stated that he should not have been at the work camp
at all because of his shoulder injury, to which Officer
Wiseman responded that if Knight said as much at the
beginning of the day, he would have been left behind at
the work camp. Knight argues that this exchange took
place as soon as the gang arrived at the work site, but the
record belies his assertion. In his own testimony,
appellant never contends that he specifically informed
Wiseman and Wiedau about his shoulder problems
before the re-injury. Furthermore, Officer Wiseman testi-
fied, “[Knight] told me that he had previously hurt his
shoulder and that he shouldn’t even be at the work camp.
I said that’s fine with me. If he would have said that
before we left, I wouldn’t have even took him out.” Wise-
man added that immediately after this conversation he
told Knight, “[W]e’ve got a guy on the way out with a
saw, you can go back with him,” which would mean that
6                                               No. 09-1435

Knight made his comment while complaining to the
officers after re-injury.
  Eventually, the officer carrying the replacement chain-
saw arrived, picked up Knight, and drove back to
Vandalia. Before taking the plaintiff-appellant to the
Health Care Unit, the officer dropped off two items at a
parking lot about a mile beyond the work camp. A nurse
saw Knight at 10:45 a.m. and gave him ibuprofen.
Dr. Shah examined Knight the next day, again prescribed
ibuprofen, ordered an X-ray, and assigned plaintiff-appel-
lant a week-long “lay in.” While Dr. Shah initially diag-
nosed Knight’s injury as a shoulder sprain, a CT scan
performed in April 2005 revealed a torn rotator cuff,
for which plaintiff received physical therapy.
   The district court granted summary judgment in favor
of Officers Wiedau and Wiseman. It found that the evi-
dence created a question of fact as to whether Knight’s
condition was “serious” for Eighth Amendment pur-
poses but did not create a material question of fact as to
whether either officer acted with deliberate indifference.
The court held that the record contains no evidence that
Wiedau and Wiseman knew of Knight’s shoulder injury
before they made him begin work on February 16, 2005, or
that Wiedau and Wiseman actually forced Knight to
continue working after his injury, thereby exacerbating
it. Finally, Judge Herndon determined that Knight did not
present any evidence that the delay in transportation
worsened his medical condition. The court also con-
cluded that since defendants-appellees acted consis-
tently with the appellant’s constitutional rights, qualified
No. 09-1435                                                 7

immunity shielded them from liability and provided a
parallel ground for summary judgment. Knight does not
challenge this finding and we do not reach it because
the merits of the deliberate indifference claim are
dispositive of the case before us.


                       II. Discussion
  We review a district court’s grant of summary judg-
ment de novo. Argyropoulos v. City of Alton, 539 F.3d 724,
732 (7th Cir. 2008). Summary judgment is proper where
“there is no genuine issue as to any material fact and . . .
the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(c). In resolving a summary judgment motion,
we draw all reasonable inferences and resolve factual
disputes in favor of the non-moving party. Schneiker v.
Fortis Ins. Co., 200 F.3d 1055, 1057 (7th Cir. 2000).
  Pursuant to 42 U.S.C. § 1983, Knight claims that
defendants-appellees violated his Eighth and Fourteenth
Amendment right to be free from cruel and unusual
punishment by acting with deliberate indifference to
his serious medical needs. Section 1983 creates a cause
of action against “[e]very person, who, under color of any
statute, ordinance, regulation, custom, or usage, of any
State or Territory or the District of Columbia, subjects, or
causes to be subjected, any citizen of the United States
or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities
secured by the Constitution and laws.” 42 U.S.C. § 1983.
Since a § 1983 cause of action is against a “person,” in order
“[t]o recover damages under § 1983, a plaintiff must
8                                                No. 09-1435

establish that a defendant was personally responsible
for the deprivation of a constitutional right.” Johnson v.
Snyder, 444 F.3d 579, 583 (7th Cir. 2006) (citing Gentry v.
Duckworth, 65 F.3d 555, 561 (7th Cir. 1995)). To be per-
sonally responsible, an official “must know about the
conduct and facilitate it, approve it, condone it, or turn
a blind eye.” Id.
  The Eighth Amendment imposes a duty on prison
officials to provide humane conditions of confinement.
Farmer v. Brennan, 511 U.S. 825, 834 (1994). Prison
officials must take reasonable measures to guarantee
the safety of the inmates and ensure that they receive
adequate food, clothing, shelter, and medical care. Id. A
“display [of] deliberate indifference to serious medical
needs of prisoners” constitutes a breach of this duty.
Johnson, 444 F.3d at 584. Thus, a claim that a prison
official has violated the Eighth Amendment must demon-
strate two elements: (1) an objectively serious medical
condition, and (2) deliberate indifference by the prison
officials to that condition. Id. (citing Zentmyer v. Kendall
County, 220 F.3d 805, 810 (7th Cir. 2000)). To be “serious,”
a medical condition must be one that a physician has
diagnosed as needing treatment or “one that is so
obvious that even a lay person would easily recognize the
necessity for a doctor’s attention.” Johnson, 444 F.3d at 584-
85. To show deliberate indifference, the plaintiff must
demonstrate that the defendant was actually aware of a
serious medical need but then was deliberately indif-
ferent to it. Deliberate indifference requires a showing
of more than mere or gross negligence, but less than
purposeful infliction of harm. Matos v. O’Sullivan, 335
No. 09-1435                                               9

F.3d 553, 557 (7th Cir. 2003); Proffitt v. Ridgway, 279 F.3d
503, 506 (7th Cir. 2002) (explaining that deliberate indif-
ference to a prisoner’s safety implies avoidance of
known risk, not merely foreseeable risk).
  The district court found that Knight may have actually
had a serious medical condition with his shoulder. Appel-
lant does not challenge that determination and we do not
review it. The only issue before us is whether a genuine
question of material fact exists about the possibility of
deliberately indifferent conduct by the defendants-appel-
lees. Knight asserts that Wiseman and Wiedau acted
with deliberate indifference at three different points in
time: (1) when they initially made Knight work despite
knowing that his history of shoulder problems made it
unsafe for him to do so; (2) when they made Knight
return to work after he re-injured his shoulder; and
(3) when they delayed Knight’s medical treatment fol-
lowing his February 16 th re-injury. We address each of
these contentions in turn.
  Knight’s first argument is that the defendants displayed
deliberate indifference to his serious medical condition
because they knew of his prior shoulder issues before
he began working on February 16, 2005, but made him
work anyway. The evidence in the record points to the
contrary conclusion. Wiseman and Wiedau both signed
affidavits stating that they did not know of any
physical disability stemming from or pre-existing
injuries associated with Knight’s shoulder before the
gang arrived at the work site. They also swore that they
did not instruct Knight to continue working after
learning about his February 16 th shoulder injury.
10                                              No. 09-1435

  Knight fails to present any piece of evidence that con-
tradicts these statements. To survive summary judgment,
a non-moving party must “show through specific
evidence that a triable issue of fact remains on issues for
which the nonmovant bears the burden of proof at trial.”
Walker v. Shansky, 28 F.3d 666, 670-71 (7th Cir. 1994), aff’d
sub nom. Walker v. Ghoudy, 51 F.3d 276 (7th Cir. 1995); see
also Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986);
Hemsworth v. Quotesmith.com, Inc., 476 F.3d 487, 490 (7th
Cir. 2007). “Furthermore, the evidence submitted in
support of the nonmovant’s position must be sufficiently
strong that a jury could reasonably find for the
nonmovant.” Walker, 28 F.3d at 671. Under this standard,
the district court correctly concluded that, in the absence
of evidence showing that Wiseman and Wiedau
actually knew of Knight’s shoulder injury before Knight
reinjured it on February 16, it could not reasonably
infer that the defendants exhibited deliberate indiffer-
ence to any serious medical condition of the plaintiff
when they made him work upon arrival to the site.
  Knight makes several arguments attacking this result.
He begins by pointing to statements in his own deposi-
tion that defendants-appellees “knew [his] situation.” Yet
Knight never specified how the defendants could have
learned about his “situation.” Moreover, he does not
explain what facts constituting the “situation” the defen-
dants actually knew. These could have amounted to
nothing more than an awareness by the officers that
Knight had a tendency to complain about his health or
the slightly more weighty belief that Knight had
previously undergone some shoulder surgery. Under the
No. 09-1435                                              11

prevailing standard for deliberate indifference claims,
neither of these states of mind could form the basis for a
constitutional violation. See Farmer v. Brennan, 511 U.S.
825, 837 (1994) (holding that deliberate indifference
occurs when an official “knows of and disregards an
excessive risk to inmate health or safety; the official
must both be aware of facts from which the inference
could be drawn that a substantial risk of serious harm
exists, and he must also draw the inference.”) (emphasis
added). Knight simply does not provide facts that
would enable a reasonable jury to reach a conclusion
favorable to him.
  Knight attempts to further substantiate his first deliber-
ate indifference claim by pointing to the conversation
between himself and the officer at the front desk, during
which Knight said that he had a shoulder injury and
should not be doing heavy lifting or throwing. While
such an announcement could conceivably serve as the
basis for the subjective awareness element required by
Farmer, Knight specifically admitted that neither
Wiseman nor Wiedau were within hearing distance of
that conversation. Additionally, Wiseman testified that
at no point prior to February 16 did he warn Knight that
he either had to come out for work detail or leave the
camp altogether. In his deposition, Wiedau similarly
denied having heard Knight’s complaints before
February 16, 2005. We note here that Wiedau’s deposition
was not part of the trial record and would not constitute
evidence that can defeat a motion for summary judgment
on appellate review even if it contained a contrary asser-
tion. United States v. Phillips, 914 F.2d 835, 840 (7th Cir.
12                                               No. 09-1435

1990); see also Brokaw v. Weaver, 305 F.3d 660, 668 n.7 (7th
Cir. 2002); United States v. Elizalde-Adame, 262 F.3d 637, 640
(7th Cir. 2001). Therefore, properly introduced evidence
in its entirety cannot support appellant’s contention that
Wiseman and Wiedau knew of his injury before he
began work on the morning of February 16, 2005.
  Unrelenting in his effort to prove otherwise, Knight
again highlights the deposition testimony of Wiseman and
Wiedau. Yet the relevant excerpts from Wiseman’s testi-
mony still fail to support Knight’s allegations of
deliberate indifference. As mentioned above, Wiseman
stated: “[Knight] told me that he had previously hurt his
shoulder and that he shouldn’t even be at the work
camp. I said that’s fine with me. If he would have said
that before we left, I wouldn’t have even took him out.”
Subsequent parts of Wiseman’s testimony show that the
exchange took place after Wiseman permitted Knight to
sit in the van and wait for an officer to take him back to
camp. That is, the record indicates that Wiseman said
the line on which Knight hinges much of his case only
after plaintiff-appellant re-injured himself. Thus, the
district court did not err when it determined that a rea-
sonable jury could not reach the conclusion that
the defendants knew about Knight’s shoulder injury.
  Additionally, the district court correctly found that even
if the defendants knew of Knight’s previous shoulder
injury, such knowledge would not have raised a question
of material fact as to whether they acted with deliberate
indifference. Knight did not have any medical work
restrictions on his record. Officers Wiedau and
No. 09-1435                                               13

Wiseman were entitled to rely on this fact and conclude
that appellant could work without endangering his
health. See Hayes v. Snyder, 546 F.3d 516, 527 (7th Cir.
2008) (reiterating “the presumption that non-medical
officials are entitled to defer to the professional judg-
ment of the facility’s medical officials on questions of
prisoners’ medical care”).
  In every one of the cases Knight cites to support his
appeal, a court permitted an Eighth Amendment claim to
go forward based on compulsory work only for
prisoners who had an active work restriction issued by
a medical professional. See, e.g., Williams v. Norris, 148
F.3d 983, 987 (8th Cir. 1998) (affirming summary judg-
ment for the plaintiff in a § 1983 action where plaintiff
presented evidence that he had “medical restrictions on
his duties, . . . [that the defendants] knew of the restric-
tions, . . . [that plaintiff’s] work assignment was contrary
to the restrictions, and that neither official took action to
rescue [plaintiff] from work that was dangerous to his
health and that in fact resulted in damage to him”); Grady
v. Edmonds, 2007 WL 2986167, at *7-8 (D. Colo. June 11,
2007) (stating a magistrate judge’s recommendation that
a possible Eighth Amendment violation existed where
the defendant corrections officer said “[Your] restrictions
are changed. You’ll work your job or go to segregation”
and told the doctor in the facility to lift the plaintiff’s
existing work restrictions). The district court reasoned
that imposing liability on a non-medical corrections
officer for making an inmate without work restrictions
participate in work detail would “effectively cause cor-
rectional officers to respond to the whim of the inmates
14                                             No. 09-1435

each time one thought of some reason he should not
have to perform a given work assignment.” While the
logic of this concern is compelling, we need not draw
such a hard line. Instead, we conclude that the record
presented in this case shows that defendants-appellees
were entitled to rely and did rely on the Vandalia Assign-
ment Officer’s professional determination that Knight
did not face any medical obstacles to performing work
camp duties. See Lee v. Young, 533 F.3d 505, 511 (7th Cir.
2008) (“[I]n determining the best way to handle an
inmate’s medical needs, prison officials who are not
medical professionals are entitled to rely on the opinions
of medical professionals.”). Accordingly, they did not
act with deliberate indifference of any serious
medical condition when they made plaintiff-appellant
do his work.
  Knight demarcates a second potential anchor point
for his claim by arguing that Wiseman and Wiedau
acted with deliberate indifference when they forced him
to return to work after he re-injured his shoulder. Even
viewing the facts in a light most favorable to Knight
does not permit us to accept the assertion that defendants-
appellees forced him to continue working once it was
clear that he was in serious pain. Taking Knight’s testi-
mony as true, he informed Wiedau of his injury, and
Wiedau told him to work with one hand. Knight then
picked up a few branches, complained about the pain
again, and did not go back to work. In Knight’s words, he
“went down in the area where the other guys were at
working [sic] and just stood there.” This course of events
does not amount to deliberate indifference. The officers
No. 09-1435                                                15

appropriately heeded all signs of appellant’s medical
condition. Their skepticism of complaints about shoulder
pain by a petulant prisoner at a work camp does not
constitute a violation of the Eighth Amendment. See
Riccardo v. Rausch, 375 F.3d 521 (7th Cir. 2004) (“The
Constitution does not oblige guards to believe whatever
inmates say.”). The record demonstrates without any
material ambiguity that as soon as Knight informed the
officers that he was so hurt that he could not do any work
at all, Wiseman and Wiedau took the necessary steps
to secure him the medical treatment to which he was
entitled, which a doctor in this case determined to be
ibuprofen and bed rest. Moreover, we see no evidence
that Knight’s brief attempt to pick up twigs with his
left hand aggravated his injury to his right shoulder or
caused him significant additional pain. Accordingly,
appellant’s attempt to recover damages under § 1983
on the grounds that the correctional officers forced him
to return to work would be undermined even if he had
successfully demonstrated their deliberate indifference
to his medical condition.
  Lastly, Knight contends that the period of time between
when he re-injured his shoulder and when he received
medical treatment amounts to a delay that is independ-
ently sufficient to trigger an Eighth Amendment viola-
tion. “A delay in the provision of medical treatment for
painful conditions—even non-life-threatening condi-
tions—can support a deliberate indifference claim so
long as the medical condition is ‘sufficiently serious or
painful.’ ” Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir.
2008) (internal citations omitted). However, the action
16                                              No. 09-1435

will not lie unless the plaintiff introduces verifying med-
ical evidence that shows his condition worsened because
of the delay. Id.; see, e.g., Williams v. Liefer, 491 F.3d
710, 715 (7th Cir. 2007) (stating that plaintiff must “offer
‘verifying medical evidence’ that the delay (rather than
the inmate’s underlying condition) caused some degree
of harm”); see also Petty v. County of Franklin, Ohio, 478
F.3d 341, 344 (6th Cir. 2007); Laughlin v. Schriro, 430 F.3d
927, 929 (8th Cir. 2005). Knight submitted no such evi-
dence. Furthermore, viewing the record in the light
most favorable to the non-moving party, at most two
and a half hours passed between the injury, which
could have taken place as early as 8:15 a.m., and the
treatment, which uncontested medical records place at
10:45 a.m. An unincarcerated individual may well
consider oneself fortunate if he receives medical atten-
tion at a standard emergency room within that short of
a period of time.
   The cases Knight cites to support his claim of uncon-
stitutional delay are factually inapposite. For example,
appellant invokes Sparks v. Rittenhouse, 164 Fed. Appx. 712,
717-18 (10th Cir. 2006) (unpublished), where a prisoner
filed a § 1983 complaint after spending twenty-one
months without treatment for a shoulder injury, during
which time the defendant medical professional
allegedly denied care because of her personal views. Any
delay in treatment Knight experienced was minimal and
had no adverse consequences. Furthermore, there is no
evidence that the delay here was caused by willful igno-
rance or malice on behalf of either Wiseman or Wiedau,
starkly contrasting the case with the situations in Gil v.
No. 09-1435                                              17

Reed, 535 F.3d 551 (7th Cir. 2008) (upholding Eighth
Amendment claim where physician assistant refused to
fill inmate’s antibiotics prescription despite holding the
necessary pills in his hand), and Williams v. Liefer, 491
F.3d 710, 716 (7th Cir. 2007) (finding potential liability
for an officer who forced an obese plaintiff to carry a 200-
pound box up several flights of stairs despite the plain-
tiff’s persistent complaints about chest pain and a
known history of chronic hypertension). The officers
could not abandon the remainder of the work gang and
the severity of the injury did not appear to call for the
cancellation of the detail altogether, so they placed Knight
on the next available transport back to Vandalia. Our
precedent does not fault this conduct.
   The independent decision of the van’s driver to take a
brief, mile-long detour caused no detriment to Knight’s
condition and has little bearing on the extent to
which Wiseman’s or Wiedau’s own actions amounted
to deliberate indifference. As we have previously re-
marked, “it is difficult to generalize about the civilized
minimum of public concern necessary for the health of
prisoners except to observe that this civilized minimum
is a function both of objective need and cost.” Gil v. Reed,
381 F.3d 649, 662 (7th Cir. 2004); see also Ralston v.
McGovern, 167 F.3d 1160, 1162 (7th Cir. 1999). The Eighth
Amendment does not require prison officials to provide
flawless treatment, Riccardo v. Rausch, 375 F.3d 521, 525
(7th Cir. 2004), and Knight has done little more than
demonstrate possible shortcomings in the behavior of
defendants-appellees when compared against an
absolute standard of perfect medical care. The evidence
18                                           No. 09-1435

before us shows without any issue of material fact that
the officers responded to Knight’s injury as prudently
as they could while maintaining proper safety pro-
cedures at the work site.


                    III. Conclusion
  For the foregoing reasons, we A FFIRM the district
court’s grant of summary judgment in favor of defendants-
appellees Wiseman and Wiedau.




                         12-22-09